Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/057,351 filed on November 20, 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections and/or to avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As amended) A chip transfer method, comprising:
disposing a target substrate in a closed cavity, the target substrate comprising a first alignment bonding structure and a second alignment bonding structure;
applying a charge of a first polarity to the first alignment bonding structure of the target substrate;
applying a charge of a second polarity to a first chip bonding structure of a chip, wherein the chip comprises a second chip bonding structure and the first chip bonding structure, and the second polarity and the first polarity are different;
injecting an insulating fluid into the closed cavity to suspend the chip in the insulating fluid within the closed cavity, wherein under an action of the first chip bonding structure and the first alignment bonding structure, the chip moves close to the target substrate, the first chip bonding structure is caused to be in contact with the first alignment bonding structure, and the second chip bonding structure is caused to be in contact with the second alignment bonding structure; and
applying a bonding force to the chip, wherein the first chip bonding structure is caused to be bonded to the first alignment bonding structure, and the second chip bonding structure is caused to be bonded to the second alignment bonding structure.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim 6 is rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Grillberger et al. (2012/0049350 A1).
Regarding independent claim 6, Grillberger et al. teaches a display device comprising a chip (200, para [0051]) and a target substrate (250), wherein (Fig. 2f-2g)
the chip (200) comprises a chip main body (270, para [0040]), and a first chip bonding structure (278-1: annotated in the figure below) and a second chip bonding structure (278-2: annotated in the figure below) which are located at the chip main body (270);
the target substrate (250) comprises a base substrate, and a first alignment bonding structure (258/255-1: annotated in the figure below) and a second alignment bonding structure (258/255-2: annotated in the figure below) which are located at the base substrate; and
the first chip bonding structure (278-1) is bonded to the first alignment bonding structure (258/255-1), and the second chip bonding structure (278-2) is bonded to the second alignment bonding structure (258/255-2).
	It is noted that the recitation “a display device” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this claim, there are not further structural limitations imposed by the “display device” recitation.


    PNG
    media_image1.png
    455
    783
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grillberger et al. (2012/0049350 A1) (Figs. 2f-2g) as applied to claim 6 above, and further in view of another embodiment of Grillberger et al. (Fig. 2b).
Regarding claim 7, Grillberger et al. teaches all of the limitations of claim 6 from which this claim depends.
Grillberger et al. teaches wherein (Fig. 2f-2g: see annotated figure in claim 6), the target substrate (250) comprises a bonding layer (see figure below) and an alignment layer (see figure below), the bonding layer comprises a first substrate bonding structure (see the annotated figure in claim 6) and a second substrate bonding structure (see the annotated figure in claim 6), the alignment layer has a first alignment opening (see the annotated figure in claim 6) and a second alignment opening (see the annotated figure in claim 6), the first alignment bonding structure (258/255-1: see figure above) comprises the first substrate bonding structure (see the annotated figure in claim 6) and the first alignment opening (see the annotated figure in claim 6), and the second alignment bonding structure (258/255-2: see figure above) comprises the second substrate bonding structure and the second alignment opening; and
the first chip bonding structure (278-1: see figure above) is bonded to the first substrate bonding structure (see figure in claim 6) through the first alignment opening (see figure in claim 6), and the second chip bonding structure (258/255-2: see figure above) is bonded to the second substrate bonding structure (see figure in claim 6) through the second alignment opening (see figure in claim 6).
Grillberger et al. is not explicitly disclosing wherein, the target substrate comprises a bonding layer and an alignment layer which are laminated.
Another embodiment of Grillberger et al. teaches wherein (Fig. 2b),
the target substrate (250) comprises a bonding layer (see figure below) and an alignment layer (see figure below) which are laminated (coated with 258N, see figure below).

    PNG
    media_image2.png
    451
    525
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by the another embodiment (Fig. 2b) of Grillberger et al., while forming the bonding structure of Grillberger et al., in order to avoid corrosion and/or improve thermal and electrical conductivity between the contact structures 275 and 255, in the form of a gold material or other material with non-corroding behavior increases overall conductivity (¶45).
Regarding claim 8, Grillberger et al. teaches all of the limitations of claim 7 from which this claim depends.
Grillberger et al. teaches wherein (Fig. 2f-2g),
a size of the first chip bonding structure (278-1) is less than that of the first alignment opening (see the annotated figure in claim 6), a size of the second chip bonding structure (278-2) is less than that of the second alignment opening (see the annotated figure in claim 6) and greater (in terms of horizontal length) than that of the first alignment opening (see figure in claim 6), and a distance (see the annotated figure below) between the first chip bonding structure and the second chip bonding structure is equal to a distance (see the annotated figure below) between the first alignment opening and the second alignment opening.

    PNG
    media_image3.png
    239
    722
    media_image3.png
    Greyscale


Regarding claim 9, Grillberger et al. teaches all of the limitations of claim 8 from which this claim depends.
Grillberger et al. teaches wherein (Fig. 2f-2g),
the first alignment opening (see the annotated figure in claim 6) is an alignment hole, the second alignment opening (see the annotated figure in claim 6) is an alignment slit (or hole), the size of the first chip bonding structure (278-1) is less than an aperture of the first alignment opening (see the annotated figure in claim 6), and the size of the second chip bonding structure (278-2) is less than a width of the second alignment opening and greater (in terms of horizontal length) than the aperture of the first alignment opening (see figure in claim 6).
Regarding claim 10, Grillberger et al. teaches all of the limitations of claim 7 from which this claim depends.
Grillberger et al. teaches wherein (Fig. 2f-2g),
an orthogonal (vertical or while looking from top) projection of the first substrate bonding structure (see the annotated figure in claim 6) on the alignment layer covers the first alignment opening, and an orthogonal (vertical or while looking from top) projection of the second substrate bonding structure (see the annotated figure in claim 6) on the alignment layer covers the second alignment opening (see figure in claim 6).

14.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Grillberger et al. (2012/0049350 A1) (Figs. 2f-2g) as applied to claim 6 above, and further in view of another embodiment of Grillberger et al. (Fig. 2e).
Regarding claim 32, Grillberger et al. teaches all of the limitations of claim 6 from which this claim depends.
Grillberger et al. is not explicitly disclosing wherein, the chip main body is a columnar structure, and an axis of the first chip bonding structure is collinear with an axis of the chip main body.
Another embodiment of Grillberger et al. teaches wherein (Fig. 2e),
the package substrate (270, para [0040]) is a columnar structure, and an axis of the first chip bonding structure (278) is collinear with an axis of the package substrate (278).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by the another embodiment (Fig. 2e) of Grillberger et al., while forming the bonding structure of Grillberger et al., in order to reliably attach the package substrate 270 to the semiconductor chip 250 (¶40).

Allowable Subject Matter
15.	Claims 1-5 are allowable if rewritten as stated in the section 5.
16.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a chip transfer method, comprising:
….
injecting an insulating fluid into the closed cavity to suspend the chip in the insulating fluid within the closed cavity;

17.	Claims 11-14, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, recites “17....
the first chip bonding structure, the second chip bonding structure and the first substrate bonding structure are all columnar structures, the second substrate bonding structure is a ring-shaped structure, the first alignment opening is an alignment hole, the second alignment opening is a ring-shaped alignment slit, the first substrate bonding structure is located at a center of a ring shape of the second substrate bonding structure, and the first alignment opening is located at a center of a ring shape of the second alignment opening;
a size of a bottom surface of the first chip bonding structure is less than an aperture of the first alignment opening, and a size of a bottom surface of the second chip bonding structure is greater than the aperture of the first alignment opening and less than a width of the second alignment opening;
a height of the first chip bonding structure is equal to a height of the second chip bonding structure, and a height of the first substrate bonding structure is equal to a height of the second substrate bonding structure;
a shape of an opening surface of the first alignment opening is the same as a shape of a bottom surface of the first substrate bonding structure, and the aperture of the first alignment opening is less than or equal to the size of the bottom surface of the first substrate bonding structure; and
a shape of an opening surface of the second alignment opening is the same as the ring shape of the second substrate bonding structure, and the width of the second alignment opening is less than or equal to a width of the second substrate bonding structure”.
Regarding claim 15, recites “17....
the first chip bonding structure and the first substrate bonding structure are both columnar structures, the second chip bonding structure and the second substrate bonding structure are both ring-shaped structures, the first alignment opening is an alignment hole, the second alignment opening is a ring-shaped alignment slit, the first chip bonding structure is located at a center of a ring shape of the second chip bonding structure, the first substrate bonding structure is located at a center of a ring shape of the second substrate bonding structure, and the first alignment opening is located at a center of a ring shape of the second alignment opening;
a size of a bottom surface of the first chip bonding structure is less than an aperture of the first alignment opening, and a width of the second chip bonding structure is less than a width of the second alignment opening;
a height of the first chip bonding structure is equal to a height of the second chip bonding structure, and a height of the first substrate bonding structure is equal to a height of the second substrate bonding structure;
a shape of an opening surface of the first alignment opening is the same as a shape of a bottom surface of the first substrate bonding structure, and the aperture of the first alignment opening is less than or equal to the size of the bottom surface of the first substrate bonding structure; and
a shape of an opening surface of the second alignment opening is the same as the ring shape of the second substrate bonding structure, and the width of the second alignment opening is less than or equal to a width of the second substrate bonding structure”.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819